                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

PHILLIP O’BRIANT,                                  *

Plaintiff                                          *

v                                                  *           Civil Action No. ELH-18-2750

BALTIMORE CITY OFFICE of CHILD                     *
 SUPPORT,
                                                   *
Defendant
                                              ***
                                          MEMORANDUM

        Phillip O’Briant, the self-represented plaintiff, filed a “Writ of Mandamus” in this Court

on September 6, 2018, essentially seeking a favorable outcome with regard to an unsuccessful

lawsuit he filed in the Circuit Court for Baltimore City against the Baltimore City Office of Child

Support (“OSC”). ECF 1. Further, this case appears to be an effort by plaintiff to repackage an

earlier, related suit filed in federal court in Case ELH-18-2099.1

        By Memorandum and Order of September 12, 2018, the underlying case was dismissed.

ECF 2; ECF 3. The Court said, inter alia, that it lacks the authority under 28 U.S.C. § 1361 to

compel an officer of the State of Maryland to take the requested action. Id., ECF 2 at 3.

        On September 18, 2018, after the case was closed, plaintiff filed a document titled “Writ

of Mandamus Amended.” ECF 4. In addition to reiterating grounds for mandamus relief, it

contains an additional claim alleging denial of equal protection under the Fourteenth Amendment

to the Constitution, based on the dismissal of O’Briant’s State court suit by Baltimore City

Circuit Court Judge Sylvester Cox.         ECF 4 at 4-5.     Mr. O’Briant subsequently submitted




        1
            To the extent relevant, I incorporate the facts set forth in ELH-18-2099, at ECF 3.
correspondence on December 11, 2018 (ECF 5) and exhibits. He complains that I have “failed to

render [my] decision in a timely manner . . . .” ECF 5 at 1.2

        Contrary to plaintiff’s allegations, this Court promptly addressed his Writ of Mandamus.

Moreover, the Amended Writ provides no basis for reconsideration of the dismissal of the case.

Nor is a hearing necessary. See Local Rule 105.6.

                                           Discussion

        The Equal Protection Clause allegations, which presumably are raised as civil rights

claims under 42 U.S.C. § 1983, were previously examined by this Court in a Memorandum and

Order issued on July 31, 2018, in a related case filed by plaintiff: O’Briant v. Cox, et al., Civil

Action No. ELH-18-2099. See ECF 3; ECF 4.

        By way of review, on July 10, 2017, plaintiff filed a complaint in State court against the

Office of Child Support. O’Briant sought money damages for tortious injury due to the improper

suspension of his driving privileges, based on an allegedly false claim that he had failed to pay

child support. That case was dismissed, without prejudice, by Judge Cox on January 12, 2018,

due in part to defects in obtaining service of process on the defendant agency. See O'Briant v.

Baltimore City Office of Child Support, Case No, 24-C-1700-3632 (Balto. City Cir. Ct.), docket

entry 10; ECF 1 at 8. O'Briant's motion to alter or amend that judgment was denied by Judge Cox

on April 18, 2018. Then, on April 30, 2018, O'Briant filed suit in State court against Judge Cox.

That case was dismissed on May 17, 2018. See O'Briant v. Cox, Case No. 24-C-1800-2698

(Balto. City Cir. Ct.).




        2
          The Court previously noted that, in regard to this case, O’Briant did not pay a civil
filing fee or seek leave to proceed in forma pauperis. ECF 2, n.2. Yet, in filing the Amended
Writ, plaintiff did not correct that error.

                                                 2
       Thereafter, on July 10, 2018, O’Briant filed suit in this Court against Judge Cox, as well

as A. Brockington, Court Clerk, and “Pro Se Attorney Clinic Attorneys.” See Case ELH-18-

2099, ECF 1. As noted in my Memorandum of July 31, 2018 in Case ELH-18-2099 (ECF 3), an

ordinary mechanism of review was available to plaintiff under Maryland law; O'Briant could

have sought review of the dismissal of his case in the Maryland Court of Special Appeals. See

Md. Code (2013 Repl. Vol.), § 12-301 of the Courts and Judicial Proceedings Article. Further,

any claim against Judge Cox for decisions made in his capacity as a judge would be barred by

the doctrine of judicial immunity. See, e.g., Stump v. Sparkman, 435 U.S. 349, 363 (1978); Day

v. Johns Hopkins Health System Corp., 907 F.3d 766, 771 (4th Cir. 2018); see also Civil Action

ELH-18-2099, ECF 3 at 3-4.

       Amendment of this action, to include a civil rights action based on O’Briant’s action

against OCS, would be futile. As noted in ECF 2, under 28 U.S.C. § 1361, federal courts have

original jurisdiction in a mandamus action to compel a federal officer to perform a duty owed to

a petitioner. But, plaintiff’s request is directed at the State of Maryland.3

       Alternatively, to the extent the Amended Writ of Mandamus constitutes a request for

reconsideration, it is without merit and shall be denied.

       The Federal Rules of Civil Procedure do not contain an express provision for a “motion

for reconsideration” of a final judgment. Katyle v. Penn Nat'l Gamin, Inc., 637 F.3d 462, 470 n.4

(4th Cir. 2011), cert. denied, 132 S. Ct. 115 (2011). However, to avoid elevating form over

substance, a motion to reconsider may be construed as a motion to alter or amend judgment

under Fed. R. Civ. P. 59(e), or a motion for relief from judgment under Fed. R. Civ. P. 60(b).

MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 278-80 (4th Cir. 2008).

       3
         It would also appear that this case may be barred by the doctrine of res judicata and/or
by the Rooker-Feldman doctrine.

                                                  3
       Fed. R. Civ. P. 59(e) is captioned “Motion to Alter or Amend a Judgment.” It states: “A

motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.”

       In this circuit, there are three limited grounds for granting a motion under Rule 59(e): (1)

to accommodate an intervening change in controlling law; (2) to account for new evidence not

previously available; or (3) to correct clear error of law or prevent manifest injustice. See United

States ex. rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002)

(citing Pacific Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)); Hutchinson

v. Stanton, 994 F.2d 1076, 1081 (4th Cir. 2002). Notably, a Rule 59(e) motion “may not be used

to relitigate old matters, or to raise arguments or present evidence that could have been raised

prior to the entry of judgment.” Pac. Ins. Co., 148 F.3d at 403 (quoting 11 Wright, et al., Federal

Practice & Procedure § 2810.1, at 127–28 (2d ed. 1995)). Generally, “‘reconsideration of a

judgment after its entry is an extraordinary remedy which should be used sparingly.’” Pac. Ins.

Co., 148 F.3d at 403 (quoting Wright, et al., supra, § 2810.1, at 124).

       Plaintiff fails to present any arguments that establish a change in the law. There is no

indication of new evidence that was not available prior to the dismissal of the case. Plaintiff is

not entitled to reargue the case. Medlock v. Rumsfeld, 336 F. Supp. 2d 452 470 (D. Md. 2002),

aff’d, 86 Fed. App’x 665 (4th Cir. 2004); see also Hutchinson, 994 F.2d at 1082 (“[M]ere

disagreement [with a court’s ruling] does not support a Rule 59(e) motion.”).

       An Order follows.



Date: December 14, 2018                                      /s/
                                                      Ellen L. Hollander
                                                      United States District Judge



                                                 4
